Exhibit 10.41










IN ACCORDANCE WITH ITEM 601(b) OF REGULATION S-K, CERTAIN IDENTIFIED INFORMATION
(THE “CONFIDENTIAL INFORMATION”) HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED. THE CONFIDENTIAL INFORMATION IS DENOTED HEREIN BY [*****].


AMENDMENT NO. 6 TO THE NONEXCLUSIVE VALUE ADDED DISTRIBUTON AGREEMENT


This Amendment No. 6 ("the Amendment") to the Nonexclusive Value Added
Distributor Agreement by and between ScanSource, Inc. ("Distributor"), a South
Carolina corporation with a place of business at 6 Logue Court, Greenville,
South Carolina, 29615, and Cisco Systems, Inc., a California corporation having
its principal place of business at 170 West Tasman Drive, San Jose, CA 95134
("Cisco"), is effective as of the date of last signature below (the "Amendment
Effective Date"). All capitalized terms contained herein shall have the same
meaning as the terms defined in the Agreement unless specifically modified in
this Amendment.


WHEREAS, Cisco and Distributor previously entered into a Nonexclusive Value
Added Distributor Agreement dated January 22, 2007, as amended (the
"Agreement"); and


WHEREAS, the parties wish to update certain terms and conditions in the
Agreement regarding rebate claims;


NOW THEREFORE, in consideration of the covenants and promises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged by all of the parties to this Amendment,
Cisco and Distributor hereby represent, covenant and agree as follows:


1.
The Term of the Agreement is hereby renewed for one year from the Effective
Date, unless sooner terminated as provided for in the Agreement. If the
Agreement expired prior to the Amendment Effective Date, any orders received and
Products and Services purchased between the date of expiration and the Amendment
Effective Date shall be in all respects deemed made under the Agreement as in
effect prior to this Amendment. The parties further agree that if Distributor
places Purchase Orders after the expiration of the Agreement, and Cisco accepts
such Purchase Orders, then any such Purchase Orders shall be governed by the
terms and conditions of the Agreement; provided, however that acceptance by
Cisco of any Purchase Order placed after the Agreement has expired will not be
considered as an extension of the term of the Agreement nor a renewal thereof.
Notwithstanding Cisco's right to extend the term of the Agreement, each party
acknowledges that the Agreement shall always be interpreted as being limited in
duration to a definite term and that the other party has made no commitments
whatsoever regarding the renewal of the Agreement beyond those expressly agreed
in writing.



2.
The following Section 12.7 is hereby added to the Agreement:



12.7    Distributor may not return Product that is on order with Cisco.


3.
The following Section 28 is hereby added to the Agreement:



28.
Rebate Claims. In order for a claim to be valid under any current and/or future
offer or program, it must be submitted in strict accordance with this Section
28. Any claim not adhering to this section will be deemed invalid and will be
rejected. In such case, no rebate will be issued by Cisco.



[*****]







--------------------------------------------------------------------------------

Exhibit 10.41








4.
This Amendment may be executed in one or more counterparts, each of which when
so executed and delivered will be an original and all of which together will
constitute one and the same instrument. Facsimile signatures and electronic
signatures will be deemed to be equivalent to original signatures for purposes
of this Amendment.





IN WITNESS WHEREOF, the parties hereto have each duly executed this Amendment
effective as of the Effective Date. Each party warrants and represents that its
respective signatories whose signatures appear below have been and are, on the
date of signature, authorized to execute this Amendment.


Cisco Systems, Inc.                ScanSource, Inc.




By:     /s/ Phil Lozano                By:     /s/ Ansley M. Hoke    
Name:    Phil Lozano                Name: Ansley M. Hoke        
Title:    Director, Finance             Title: VP Merchandising, ScanSource
Catalyst    
Date:    November 7, 2013            Date:     11/6/13                    













